Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019, and 08/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “generated response information” in line 2 should be amended to read –the generated response information--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the plurality of sensors” in line 1 should be amended to read –the plurality or response sensors--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “an optical nerve of a subject” in line 7 should be amended to read –an optical nerve of the subject--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “aligning the transducer” in line 2 should be amended to read –aligning the transducers--.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: the phrase “generated response information” in line 2 should be amended to read –the generated response information--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “the plurality of sensors” in line 1 should be amended to read –the plurality or response sensors--.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the phrase “the plurality of sensors” in line 1 should be amended to read –the plurality or response sensors--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “electroencephalograph monitor device, and optic nerve sheath diameter measurement device” in line 2 should be amended to read –the electroencephalograph monitor device, and the optic nerve sheath diameter measurement device--.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the phrase “a subject” in line 3 should be amended to read –the subject--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation “a display to display the response information” in line 14 this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “display” in line 14 is the same and/or different than the “display” claimed in line 5. The scope of the claim remains indeterminate because of the claimed “display” in line 14.

Claims 4 and 13 recite the limitation “vibration sensor removes background vibration artifacts from other sensors”, 14 this limitation is not defined by the claims, which renders the claims indefinite, because one with ordinary skill in the art would not be able to know what is the exact function of the vibration sensor, does the vibration sensor senses physiological parameters as claimed in claims, 3 and 12, or the vibration sensor removes background artifacts. Still one with ordinary skill in the art would be able to know if the claimed “other sensors” in line 2 is the same and/or different than the sensors claimed in claims 3 and 12. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “vibration sensor removes background vibration artifacts from other sensors”.

Claims 6 and 7 recite the limitation “a processor” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “processor” in claims 6 and 7 is the same and/or different than the “processor” in claim 1. The scope of the claim remains indeterminate because of the claimed “processor” in claims 6 and 7.
Similarly, limitation “a graphical display” in claim 6, line 8, one with ordinary skill in the art would not be able to know if the claimed “graphical display” in claim 6 is the same and/or different than the “display” in claim 1. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “graphical display” in claim 6.

Claim 6 recite the limitation “optionally” in line 8, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed limitations after the claimed limitation “optionally” is part of the invention or not. The scope of the claim remains indeterminate because of the claimed “optionally”. For the purpose of examination the Examiner respectfully notes that the limitation “optionally” should be cancelled.
Claim 4 recites the limitation "the vibration sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the volume" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the received information" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0103917).

As to claims 1, 9 and 10, Kim discloses a portable telemedicine system for monitoring brain function of a subject (system shown in fig.1-5, abstract, par.34 and par.126), comprising: 
a pair of goggles (head-mount display goggle shown in fig.1-5, par.46-47 and par.56) housing a plurality of stimulus devices (par.74), a plurality of response sensors (par.74), and an external display screen (external screen of remote devices/host device, such as laptops, par.77, par.84-85), wherein the plurality of stimulus devices comprise a speaker to provide auditory stimuli to the subject (speaker in head mount display, par.74, audio test in par.77, and par.100-101) and an internal display to provide visual stimuli to the subject (a visual display unit of the portable device docketed on the heads-mount display that is positioned over the user's eyes to present visual stimuli, par.39, par.46, par.74, par.76-77, par.111, fig.1-5), and the plurality of response sensors comprise a microphone (microphone, processor can be configured to receive sound from the microphone, par.74, par.77, and par.98) to record sounds made by the subject, a camera (camera, par.61, par.74, par.89-99) to record eye position and movement of the subject, and a touch/motion sensor (touch sensor, par.89) to receive input from the subject, and wherein the external display screen displays the received information (displaying test information, stimulus, test results, and/or any type of data on remote device/host device, such laptop par.77, par.84 and par.85); and 
a processor (processor, par.74, and par.77) and memory (memory, par.74, and par.78) for executing and storing program instructions to provide stimuli to the subject using the plurality of stimulus devices, to receive responses of the subject recorded by the plurality of response sensors, and to process the received responses to generate response information (processor can be configured to receive sound from the microphone. In response to receiving the sound, processor can run the voice recognition module to identify voice commands. Processor can alternatively coordinate with portable electronic device to perform these functions, par.44, par.74 and par.77-78, end of par.84, par.103, par.105-106, and par.112).
As to claims 2 and 11, Kim discloses the system, further comprising communications circuitry to transmit the received responses and generated response information and to receive information relating to stimuli to be provided to the subject (communication circuitry, par.74 and par.85).

As to claims 3 and 12, Kim discloses the system, wherein the plurality of sensors further includes at least one physiological sensor selected from a group of physiological sensors comprising a vibration sensor (par.101), a heart rate monitor, a blood oxygen saturation sensor, a temperature sensor, a head position sensor, and a vibration microphone (sensors can include, for example, ambient sound detectors, proximity sensors, accelerometers, light detectors, cameras, and temperature sensors, par.98).

As to claims 4 and 13, Kim discloses the system, wherein the vibration sensor removes background vibration artifacts from other sensors’ signals (system can employ dry microelectromechanical system EEG sensors, low-power signal acquisition, amplification and digitization, wireless telemetry, online artifact cancellation and real-time processing, par.111 and par.124).

As to claims 5 and 15, Kim discloses the system, further comprising at least one of a transcranial Doppler device, an electroencephalograph monitor device (EEG sensors in the head-mount 100, abstract, par.46, par.77, par.125-126), and an optic nerve sheath diameter measurement device.

As to claim 16, Kim discloses the system, wherein the transcranial Doppler device, electroencephalograph monitor device and optic nerve sheath diameter measurement device are only activated after the subject has been determined to be unconscious (initiate system activation, par.77, the Examiner respectfully notes that any of the devices/sensors can be activated at any time when needed based in a caregiver command, because the claims does not recite automatic activation by the device and/or a specific structural element that determines the subject is unconsciousness).

As to claim 17, Kim discloses a method for automatic monitoring of brain function in a subject in need (system that employs a learning component, which can facilitate automating one or more processes in accordance with the disclosed aspects, par.112) thereof comprising, placing the apparatus of claim 10 onto the head of a subject in need of monitoring (placing head-mount display shown in fig.1-5, par.46-47), 
providing stimuli to the subject through one of the plurality of stimulus devices (presenting visual and auditory stimulus via a display and speaker, par.14-16, par.76, par.85, par.100-101 and par.111), 
recording the subject’s response or lack of response to the stimuli (recording brain function/EEG, par.125-126), and 
displaying the subject’s response on the external screen (displaying test information, stimulus, test results, and/or any type of data on remote device/host device, such laptop par.77, par.84 and par.85).

As to claim 18, Kim discloses the method, wherein the subject is in a mass casualty environment, is being transported, or is undergoing surgery (the disclosed technology includes a portable platform that integrates a wearable EEG dry system and a head-mounted EEG display system that allows users to routinely and continuously monitor the electrical brain activity associated with visual field in their living environments, e.g., representing a transformative way of monitoring disease progression, par.18, the Examiner respectfully notes that the head-mount display can be worn in any environment and at any time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 2018/0103917), in view of Lyon et al (US 2016/0000367).

As to claims 6-8, Kim discloses the invention substantially as claimed above, but failed to explicitly teach the system comprises an optic nerve sheath diameter measurement device.
However, Lyon discloses a system in the same field of endeavor that determines brain function/injury by measuring intracranial pressure (ICP) (abstract, par.5 and par.30), wherein the an optic nerve sheath diameter measurement device (device shown in fig.10-12) comprises,
a two-dimensional array of ultrasonic transducers to scan across the optic nerve sheath (annular array of ultrasound transducer 110, apr.50, par.61-62, fig.10-12):
a processor (processor 105, par.50, fig.10) in communication with the ultrasonic transducer for receiving and processing data obtained from the two-dimensional array of ultrasonic transducers, wherein the processor calculates the volume of segments of an optical nerve of a subject (par.30) and optionally produces a three-dimensional image of the optical nerve on a graphical display in communication with the processor (boundary of the ONS would be automatically determined. The integrated image (3D representation of the ONS) would be displayed (Graphical Display 100), par.50-52); and
a power supply coupled to the two-dimensional array of ultrasonic transducers (par.100 and claim 18), 
wherein the processer contains an algorithm for calculating the volume of segments of the optic nerve (par.60-61, par.66, and claim 20), 
wherein the two-dimensional array of ultrasonic transducers comprises lights for aligning the transducer with the optic nerve sheath (the device optionally includes lights or other means for aligning the transducer to image the optic nerve sheath of the subject, par.107).

Since optic nerve sheath diameter measurement device is well-known in the art to evaluate brain injury and ability to function, and since Kim’s invention teaches using the head mount to evaluate brain function and injury (par.34), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include an optic nerve sheath diameter measurement device in Kim’ invention, as the optic nerve sheath diameter measurement device taught by Lyon’s invention, without changing its respective function of determining brain injury, in order to provide more accurate and reliable data to a caregiver to evaluate brain function of a subject.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 2018/0103917), in view of Guzik et al (US 2019/0008441).

As to claim 14, Kim discloses the invention substantially as claimed above, but failed to explicitly teach the plurality of sensors are used to monitor the subject’s level of consciousness.
However, Guzik teaches an analogous head mount system to determine brain function/injury (abstract, fig.1), wherein the plurality of sensors are used to monitor the subject’s level of consciousness (diagnosis of TBI takes place by capturing patient test responses and behaviors when presented with tests (stimuli). For example, the Glasgow Coma Scale is a neurological score which intends to provide a reliable and objective way of recording the conscious state of a person for initial as well as subsequent assessment, par.18).

As determining consciousness level using head mount system is very well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to determine the consciousness state of a subject using the head-mount device taught by Kim’s invention, as taught by Guzik’s invention, in order to provide more accurate and reliable data to a caregiver to evaluate brain function of a subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791